internal_revenue_service number release date index number ----------------------------------- ------------- ------------------------------------------------------- -------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------- telephone number ------------------- refer reply to cc tege eoeg et2 plr-132515-09 date date legend state ------ university a --------------------------------- company b --------------------------------------------------------------------- company c ------------------------------------------------------- dear --------------------- this is in reply to a ruling_request submitted by your authorized representative on behalf of company c concerning the applicability of the common_paymaster rules found in sec_3121 of the internal_revenue_code the code in particular a ruling has been requested that university a and company c are deemed related corporations eligible to use the common_paymaster rules under sec_3121 of the code as amended by sec_125 of public law and remuneration disbursed by company c to health professionals employed by both entities is deemed to actually be disbursed by university a and not company c facts university a is a public university of state university a employs health professionals as faculty members at its medical school company b is a state nonprofit corporation and is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 company b is organized and operated exclusively for charitable educational and scientific purposes within the meaning of sec_501 of the code and for the benefit of to perform the functions of and to carry out the purpose of the university and its medical school plr-132515-09 company c is a state limited_liability_company llc company c is organized and operated exclusively for the benefit of to perform the functions of and to carry out the purposes of university a and its medical school and company b additionally company c is organized exclusively for charitable educational and scientific purposes within the meaning of sec_501 of the code furthermore company c’s operating_agreement states that company c shall not directly or indirectly carry on any activity which would prevent it from obtaining exemption from federal income_taxation as a corporation described in sec_501 of the code or cause it to lose such exempt status or carry on any activity not permitted to be carried on by a corporation contributions to which are deductible under sec_170 of the code company b and company c together comprise a faculty practice plan the plan is structured as follows company b is the sole member of company c and manages company c company c employs the physicians or health care professionals and disburses their wages as a condition_of_employment with company c the physicians and healthcare professionals must have a clinical faculty appointment at the college of medicine at university a where they are employed by the university as a faculty_member more than percent of company c’s employees will be concurrently employed by university a and company c law and analysis the federal_insurance_contributions_act fica imposes a tax on the income of every individual that equals a percentage of wages received by the individual see code sec_3101 fica also imposes an excise_tax on each employer with respect to having individuals in his employ that is equal to a specified percentage of wages paid_by his employer see code sec_3111 the definition of wages in code sec_3121 excludes that portion of remuneration for employment paid_by an employer to an individual that exceeds the contribution_and_benefit_base or wage_base as determined under section of the social_security act sec_3121 of the code provides that for purposes of sec_3102 employee fica_taxes employer fica_taxes and a taxable_wage_base if two or more related corporations concurrently employ the same individual and compensate such individual through a common_paymaster which is one of such corporations each such corporation shall be considered to have paid as remuneration to such individual only the amounts actually disbursed by it to such individual and shall not be considered to have paid as remuneration to such individual amounts actually disbursed to such individual by another of such corporations sec_125 of the social_security amendments of pub_l_no 97_stat_65 amended sec_3121 of the code with respect to the treatment of certain plr-132515-09 faculty practice plans sec_125 provides that the following entities are deemed to be related corporations eligible for common_paymaster treatment with respect to fica_taxes a state university that employs health professionals as faculty members at the university’s medical school and a faculty practice plan described in sec_501 of the code and exempt from tax under sec_501 of the code that employs faculty members of such medical school and in which percent or more of the employees of the faculty practice plan are concurrently employed by the university’s medical school furthermore sec_125 of pub_l_no provides that remuneration that is disbursed by the faculty practice plan to a health professional employed by both the practice plan and the university shall be deemed to have been actually disbursed by the university as a common_paymaster and not to have been actually disbursed by the faculty practice plan additionally section of the small_business job protection act of pub_l_no 110_stat_1755 further amended sec_3121 of the code to provide that for wages paid after date that the treatment of faculty practice plans and universities contained in sec_125 of pub_l_no would also apply in cases where the remuneration for the health professional’s services to a faculty practice plan are paid_by the state university through a university agency account that is funded by the practice plan if a faculty practice plan and a university meet the requirements of sec_125 of pub_l_no all remuneration disbursed by the faculty practice plan to health professionals employed by both the university and the faculty practice plan shall be treated as disbursed by the university as common_paymaster all other remuneration disbursed by the faculty practice plan to other individuals is treated as disbursed by the faculty practice plan additionally sec_3121 of the code as modified by p l sec_125 shifts the obligation to withhold the employee portion of fica_taxes under sec_3102 of the code and to pay the employer portion of fica under sec_3111 of the code from the faculty practice plan to the university on remuneration paid to health professionals who are concurrently employed by the university and the faculty practice plan furthermore sec_3121 also aggregates the remuneration paid_by the university and the faculty practice plan to an employee concurrently employed by both entities for purposes for determining the fica wage_base under sec_3121 of the code while a limited_liability_company llc that has a single owner and has not elected to be taxed as a corporation is disregarded as an entity separate from its owner for income_tax purposes beginning date sec_301_7701-2 of the treasury regulations provides that an llc with a single owner that has not elected to be taxed as a corporation will not be disregarded as an entity separate from its owner plr-132515-09 for purposes of taxes imposed under subtitle c- employment_taxes and collection of income_tax chapter sec_21 sec_22 sec_23 sec_23a sec_24 and sec_25 of the code for employment_tax purposes sec_301_7701-2 provides that an entity that is otherwise disregarded as an entity separate from its owner but for sec_301_7701-2 is treated as a corporation separate from its single owner as such the llc with a single owner must withhold report and remit employment_taxes with respect to those individuals directly employed by the entity using its own name and employer_identification_number company c whose sole member company b is a tax exempt entity under sec_501 of the code will be treated as a separate_entity for employment_tax and related reporting requirements effective date although company c is treated as a separate corporation for employment_tax purposes for other federal tax purposes company c is considered an unincorporated branch or division of company b the sec_501 organization that owns it treasury_decision i r b specifically states that even though a disregarded_entity owned by a sec_501 organization will be regarded for employment_tax purposes the disregarded_entity will continue to be considered an unincorporated branch or division of the sec_501 organization for other federal tax purposes therefore company c as a disregarded_entity owned by a sec_501 organization will continue to be considered an unincorporated division of company b for federal_income_tax purposes and thus also a tax exempt_organization under sec_501 university a and company c are deemed to be related corporations under sec_3121 of the code as amended by sec_125 of p l because university a employs health professionals as faculty members at the college of medicine and company c is a faculty practice plan described in sec_501 of the code and exempt from tax under a of the code and that employs faculty members of the medical school and percent or more of company c’s employees are concurrently employed by university a’s medical school university a and company c can utilize the common_paymaster rules for the healthcare professionals employed concurrently by university a and company c as university a and company c meet the requirements of sec_125 of p l all remuneration disbursed by company c to healthcare professionals is treated as if it were disbursed by university a as common_paymaster all other remuneration disbursed by company c is treated as disbursed by company c furthermore sec_3121 as modified by p l sec_125 of the code shifts the obligation to withhold the employee portion of the fica_taxes under sec_3101 of the code and obligation to pay the employer portion of fica tax under sec_3111 of the code from company c to university a on remuneration paid to health professionals concurrently employed by university a and company c sec_3121 of the code also aggregates the remuneration paid_by company c and university a to employees plr-132515-09 concurrently employed by both entities for purposes of determining the fica wage_base under sec_3121 of the code company c is responsible for employment_taxes with respect to wages paid to its employees that are not concurrently employed by university a this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
